Opinion by
Mr. Chief Justice Moore.
1. It is maintained by the defendant’s counsel that the proximate cause of the injury was Hartman’s own negligence, and this being so, errors were committed in denying a motion for a judgment of nonsuit, when the plaintiff had introduced her testimony and rested, and in refusing to instruct the jury to find for the defendant when the cause was submitted. When the motion for a nonsuit was denied, the court limited the plaintiff’s right of recovery to the sole issue as to whether or not it was necessary for the defendant to furnish the deceased with additional help, thereby excluding from the consideration of the jury all other grounds of negligence charged in the complaint as the proximate cause of the injury.
The action of the court in denying the request for a directed verdict will be reviewed, since this inquiry includes both questions. The testimony, all of which is made a part of the bill of exceptions, tends to show that a switch on the main wires controlled the electric current in the tunnel and along the dump.
*314E. F. Walton, the defendant’s chief electrician, testified that on the day preceding his injury Hartman was given a button switch, which he installed on a board at the mouth of the tunnel, hut this switch would turn off the light on only one side of the dump lines, and in order to deaden all these wires it was necessary to pull down the lever of the knife switch fastened to the same hoard; that when putting in this switch, March 18,1913, J. E. Harris, who was in charge of the work at the tunnel, informed Hartman that more lights were needed on the dump wire in addition to the six that had been previously installed; that Hartman imparted such information to the witness, who told him the work could not well he done at that time for lack of wire with which to make the extension; that the next morning the witness sent Hartman to East Independence to replace some electric lights that had been burned out, directing him to report to another station on the defendant’s railway as soon as he had complied with the previous command; that, instead of obeying such order, Hartman returned to the tunnel and with some short pieces of wire undertook to extend the 50 or 75 foot line along the dump about 25 feet further, so as to install three more lamps.
J. E. Harris testified that in doing such work Hartman first turned down the lever of the knife switch, pieced out and suspended the extended dump wires, and hung the additional lamps, hut when he raised the lever of the switch, the new lamps which he had put up would not give any light, while those originally installed afforded illumination; that Hartman thereupon returned to the mouth of the tunnel, again pulled down the lever of the knife switch, re-examined the extension wires he had put up, and raised the lever of the switch, hut the lamps he had installed would *315not bum; tbat he repeated this operation about six times, with no different results; that this witness, having observed these unsuccessful attempts made by Hartman to cause the three lamps to burn, returned to his work, but soon thereafter, hearing a scream, he hastily went outside and found the deceased lying beneath a joint he had made in the extended wires, from which union the tape had been partially removed, or had not been wound; that at the same time the witness discovered the six lamps on the old wires were burning; that the button switch on the dump line had signals which should have denoted the condition of the electricity, but that such tokens were false, and indicated the current was turned off when it was on, and on when it was off.
The testimony of E. F. Walton was undertaken to be contradicted by offering in evidence an original answer, wherein it was averred in effect that Hartman was directed to renew the burned-out lamps at East Independence and then proceed to the tunnel, extend the wires and install the lamps. The defendant’s counsel, explaining this discrepancy, stated to the court that when such answer was prepared it was supposed the allegation adverted to was correct, but, subsequently learning that Hartman had been commanded not to do any work at the tunnel on the day he was injured, an amended pleading was filed. The statement in the original answer was supplemented by a contradiction of the testimony of Walton, who declared that when Hartman was hurt he had with him only a pocketknife, a screw-driver and a pair of pliers, when the testimony of Harris is to the effect that after the accident a grip full of electrician’s tools was found near the place of the injury. Prom this conflicting testimony the jury evidently concluded that Hartman was *316directed by Walton to perform the services in which he was engaged when he was hurt.
The plaintiff’s testimony tends to show that, though Hartman was employed by the defendant as an electrician’s helper, he was not a journeyman, and had but little knowledg'e of electricity, or of the dangers incident to the business. The defendant’s testimony is to the effect that the deceased was an experienced workman, who knew and appreciated the hazards which lie was liable to encounter in his employment. The testimony is also contradictory as to whether or not it was essential that Hartman should have had a helper when he was hurt. The foregoing is believed to be a fair epitome of the testimony applicable to the question involved, and based thereon it is argued that the judgment rendered herein is erroneous, since the evidence offered fails to show that the defendant’s negligence was the proximate cause of the injury.
It will be remembered that Walton, the defendant’s agent, furnished Hartman, to be used at the dump, a button switch, the signals of which were false. Whether or not this switch shut off the current from the side wire to which the six electric lights were attached does not appear from the testimony. That this switch was defective tends to show that the defendant was careless in the selection of instrumentalities, which negligence may have been the proximate cause of Hartman’s injury. It is possible, however, that in installing the button switch Hartman may have neglected to turn the signal disk so as properly to indicate the condition of the electrical current on the dump line, from which supposed circumstance his incompetence might reasonably have been inferred, thus affording a reason for the necessity of furnishing him with additional help, the defendant’s failure to supply which *317may also have been the proximate cause of the injury. "When there are two or more probable causes of an injury, the question should be submitted to the jury: Elliff v. Oregon R. & N. Co., 53 Or. 66, 76 (99 Pac. 76); Palmer v. Portland Ry., L. & P. Co., 56 Or. 262, 268 (108 Pac. 211); Doyle v. Southern Pac. Co., 56 Or. 495, 516 (108 Pac. 201); Smith v. Southern Pac. Co., 58 Or. 22, 31 (113 Pac. 41, Ann. Cas. 1913A, 434); Graves v. Portland etc. P. Co., 66 Or. 232, 242 (Ann. Cas. 1915B, 500, 134 Pac. 1); Gynther v. Brown & McCabe, 67 Or. 310, 318 (134 Pac. 1186).
It is believed that there was evidence tending to show that the deceased was incompetent, and that therefore he should have had help, which afforded evidence of a problematical primary cause sufficient to be submitted to the jury, and that in denying the motion for a judgment of nonsuit, and in refusing to direct a verdict for the defendant, no errors were committed. Other errors are assigned, but they are deemed to be immaterial.
It follows that the judgment should be affirmed, and it is so ordered. Affirmed . Rehearing Denied.
Mr. Justice Bean, Mr. Justice Eakin and Mr. Justice Harris concur.